DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-14 are pending and are examined below.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murofushi, U.S. Publication No. 2017/0317222 in view of Stollwerck et al., U.S. Publication No 2012/0279559.
Regarding Claims 1 and 11, Murofushi teaches a composition comprising:
	(A) a non-polar ethylene based polymer (see paragraphs 52 and 53, teaching ethylene/alpha olefin copolymers.  The examiner notes that Murofushi notes the polar olefins in the alternative, thereby defaulting to non-polar compositions.  The examiner notes that the example 1 of Murofushi specifically uses 1-butene, specifically identified in the present specification) having a density of .850 to .890 g/cc (see paragraph 25);
	(B) an organic peroxide (see paragraph 116);
	(C) a silane coupling agent (see paragraph 112); and
	(D) a co-agent, which may be a triallyl compound (see paragraph 130).
Murofushi further teaches a solar cell (electronic device) featuring the composition above (see fig. 1), thereby meeting claim 11.
However, while Murofushi identifies triallyl compounds as suitable co-agents, Murofushi does not specifically cite triallyl phosphate.
Strollwerk discloses crosslinking additives for polymer compositions, citing triallyl phosphate as a suitable compound in addition to other compounds specifically cited by Murofushi (see paragraph 68).

Regarding Claims 2 and 3, Murofushi teaches that the polymer is an ethylene alpha olefin block copolymer.
Regarding Claims 4, 5 and 13,
	Murofushi teaches that the composition includes between 50 and 99 wt % of the ethylene/alpha olefin copolymer (see example 1; 100 parts by mass of the copolymer vs 104.4 parts by mass in the entire composition, see paragraph 197); from .1 to 5 wt percent of organic peroxide (see paragraph 120); from .01 to 2 wt % of silane coupling agent (see paragraph 111); and .01 to 1.5 wt % of the co-agent.
As such, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to select the amount of each respective composition, because they fall within the preferable values disclosed by Murofushi.
Regarding Claims 6-9, Murofushi teaches that one or more additives can be included, including citing the additional compounds cited (see paragraphs 127 and 130).  Therefore, absent a showing of criticality or unexpected results it would be obvious to one of ordinary skill in the art to provide a combination of co-agents as claimed, in order to ensure that the balance of the cross-linking characteristics is the most favorable (see paragraph 130)/
Regarding Claims 10 and 12, Murofushi teaches a volume resistivity within the range claimed.  As such, absent a showing of criticality, it would be obvious to one of ordinary skill in the art to fabricate a composition with such a volume resistivity.
Regarding Claim 14, Murofushi teaches a solar cell.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721